DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 20190223988 A1) in view of Groscurth et al. (US 20130071811 A1).

[AltContent: arrow][AltContent: ][AltContent: textbox (Second horizontal surface)][AltContent: ][AltContent: textbox (Rear surface)][AltContent: arrow][AltContent: textbox (Front surface)][AltContent: textbox (First horizontal surface)][AltContent: arrow][AltContent: textbox (Horizontal body portion)][AltContent: arrow][AltContent: textbox (First guide member)]
    PNG
    media_image1.png
    263
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    451
    media_image2.png
    Greyscale

[AltContent: textbox (Horizontal body portion)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: rect][AltContent: arrow][AltContent: textbox (Set of strut members)][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Strut assembly)]
    PNG
    media_image3.png
    320
    474
    media_image3.png
    Greyscale

[AltContent: textbox (Horizontal body portion)][AltContent: textbox (First horizontal surface)][AltContent: textbox (Strut assembly)][AltContent: arrow][AltContent: textbox (First horizontal surface)][AltContent: arrow]
    PNG
    media_image4.png
    372
    479
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Set of strut members)]
    PNG
    media_image5.png
    298
    482
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    260
    430
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Horizontal body portion includes a flat upper surface )][AltContent: arrow][AltContent: textbox (First guide member)]
    PNG
    media_image7.png
    415
    333
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    308
    441
    media_image8.png
    Greyscale


Regarding claims 1, 2 and 4 
Regarding claim 1, Palmer discloses an apparatus including a first guide member (20) (see Fig. 2 above), the first guide member including: 
(i) a horizontal body portion, wherein the horizontal body portion has an arcuate configuration (see annotated Fig. 2 above and [0094] – “he anatomical guide 20 as shown is a curved arch”), wherein the horizontal body portion includes:
(A) a first horizontal surface (22), wherein the first horizontal surface (22) is flat (see annotated Fig. 2 above, and [0094] – “The top surface 22 between the interior wall 21 and the exterior wall 21A creates a flat surface 22”), 
(B) a front surface (21A) (see annotated Fig. 2 above, and [0094] – “exterior wall (21A)”), 
(C) a rear surface (21), wherein the rear surface is configured to closely mate with a front-facing bone structure of an alveolar arch of a patient (see annotated Fig. 2 above and [0094] – “the interior wall 21 is designed using a 3D scan of the patient to directly mimic the bone of the patient“), and 
(D) a second horizontal surface (see annotated Fig. 2 above), 
wherein the front surface and the rear surface each (21A and 21) extend between the first horizontal surface and the second horizontal surface (see annotated Fig. 2 above),  
wherein the first guide member lacks a component configured to extend along a lingual or palatal side of the alveolar arch of the patient (see annotated Fig. 2 above, see the that the first guide member 20, where the first guide only cover the buccal portion of the bone).
However, Palmer does not disclose (ii) a first upright body portion positioned at one end of the horizontal body portion, wherein the first upright body portion includes a first inwardly extending portion terminating at a first inwardly facing surface, wherein a first engagement surface of the first inwardly extending portion is configured to rest on a ridge of the alveolar arch of the patient, and 
(iii) a second upright body portion positioned at another end of the horizontal body portion, wherein the second upright body portion includes a second inwardly extending portion terminating at a second inwardly facing surface, wherein a second engagement surface of the second inwardly extending portion is configured to rest on a ridge of the alveolar arch of the patient, the second inwardly extending portion extending toward the first inwardly extending portion such that the first inwardly facing surface and the second inwardly facing surface face each other; or 
that the first upright body portion defines a first slot, wherein the second upright body portion defines a second slot (claim 2); or 
 that the first engagement surface is configured to closely mate with a first bone structure of the alveolar ridge of the patient, wherein the second engagement surface is configured to closely mate with a second bone structure of the alveolar ridge of the patient (claim 4).
[AltContent: ][AltContent: ][AltContent: textbox (Second inwardly facing surface)][AltContent: ][AltContent: textbox (First inwardly facing surface)][AltContent: textbox (First upright body portion)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: ][AltContent: ][AltContent: textbox (Second inwardly body portion extending toward the first inwardly extending portion)][AltContent: arrow][AltContent: textbox (First guide member)][AltContent: textbox (First inwardly body portion)][AltContent: textbox (Second inwardly body portion)][AltContent: textbox (Marker feature)][AltContent: ][AltContent: ][AltContent: textbox (Guide opening)][AltContent: arrow][AltContent: textbox (Second guide member)][AltContent: ][AltContent: arrow][AltContent: textbox (Second upright body portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two ends)]           
    PNG
    media_image9.png
    727
    431
    media_image9.png
    Greyscale

With respect to claims 1, 2 and 4 above 
Groscurth et al. teaches a first guide member (200) (see annotated Fig. 8 above), where the body of the first guide member (200) extends horizontally in direct contact with the bone, including two ends having a first engagement surface and a second engagement surface having the direct contact with the bone. Where each end is located at opposite sides of the body. The first end is a first upright body portion, and the second end is a second upright body portion (see annotated fig. 8 above). Each first and second upright body portion includes an extending portion forming a concave shape configured 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the first guide member of Palmer, with the first upright and inward body portions, the second upright and inward body portions with their respective inwardly facing surfaces of Groscurth, in order to provide a portion on the first guide member to be used as a handle that is used to aid in the maneuverability of the first guide member (see [0048]) when installing or removing said first guide member. 
 However, Palmer/Groscurth does not disclose the first inwardly extending portion or the second inwardly extending portion at each upright body portion.
On the other hand, Groscurth teaches the outward extending portions on each of the first and second upright body portions for engaging an inward extending portion on a 
However, if when shifting the position of two structures of a device in a prior art does not change the operation of that device, the court has held that such change in position of the elements are not patentable by been anticipated in said prior art. 
Therefore, the elements of the first and second inwardly extending portions mentioned above are found in the prior art of Groscurth. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 3, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer discloses that the horizontal body portion defines a plurality -34-0134522-0722036 of openings (23) extending from the front surface to the rear surface (see annotated Fig. 2 above and [0094] – “anatomical guide 20 has at least one opening 23 for receiving a fastener to secure the guide 20 to the exposed bone”).  
Regarding claim 5, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer further discloses a strut assembly (see annotated Fig. 1 above), wherein the strut assembly includes: 
(i) a horizontal body portion, wherein the horizontal body portion of the strut assembly has an arcuate configuration generally corresponding to the arcuate configuration of the first guide member (20) (see Fig. 1 above and [0093] – “the tooth supported guide 10 … has an arch shaped structure”), 

(iii) a set of three-dimensional representations of teeth (see [0096] – “the assembly of the tooth supported guide 10 and the anatomical guide 20 is shown placed over the model 70 of a patient's bone 4′ and scan of the teeth 2′”), wherein the set of strut members are configured to position the teeth (2’) at a predetermined distance from the first horizontal surface (22) of the first guide member (20) (see Fig. 1 and 4 above, and [0093] - the element 12 provides a stop surface when engaging with the first horizontal surface (22), in this way providing the teeth with a predetermined distance from the first horizontal surface). (Furthermore, also see Fig. 9 and 10 above, and [0100] – the figures include a prosthetic artificial tooth assembly (60) resting over a horizontal body portion and a set of strut members (61) and (64) configured to position the tooth assembly (60) at a predetermined distance from the first horizontal surface (22).)
[AltContent: textbox (Set of flange members)][AltContent: arrow][AltContent: textbox (First guide member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second guide member)][AltContent: textbox (Set of guide passageways)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Horizontal surface)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Set of flange members)][AltContent: arrow][AltContent: textbox (Horizontal body portion)]
    PNG
    media_image7.png
    415
    333
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    308
    441
    media_image8.png
    Greyscale


Regarding claims 10, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer further discloses including a second guide member (40), wherein the second guide member (40) includes: 
(i) a horizontal body portion, wherein the horizontal body portion of the second guide member (40) has an arcuate configuration generally corresponding to the arcuate configuration of the first guide member (see annotated Fig. 5 and 6 above), 
(ii) a set of flange members (42) configured to engage the horizontal body portion of the first guide member (20), and 
(iii) a set of guide passageways (41) (see annotated Fig. 5 and 6 above and [0098]).  
Regarding claim 11, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Palmer discloses that the horizontal body portion of the second guide member (40) has a horizontal surface configured to engage the first horizontal surface of the horizontal body portion (22) of the first guide member (20) (see annotated Fig. 6 above).  
Regarding claim 13, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Palmer discloses the horizontal body portion of the first guide member (20) includes a first set of openings, wherein the flange members include a second set of openings, wherein the second set of openings is configured to align with the first set of openings, wherein the first set of openings and second sets of openings are configured to receive fasteners when the second set of openings is aligned with the first set of openings (see Fig. 5 and 6 above, 
Regarding claim 15, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, where Palmer further includes a second guide member (40), wherein the second guide member includes: 
(i) a horizontal body portion, wherein the horizontal body portion of the second guide member has an arcuate configuration generally corresponding to the arcuate configuration of the first guide member (20) (see annotated Fig. 5 and 6 above), and
(ii) a set of flange members (42) configured to engage the horizontal body portion of the first guide member (20), and 
(iii) a set of guide passageways (41) (see annotated Fig. 5 and 6 above and [0098]).
However, Palmer does not disclose a guide opening, wherein the guide opening has an arcuate configuration extending along a portion of the horizontal body portion of the second guide member.  
Groscurth teaches a second guide member (400) (see annotated Fig. 8 above) including a guide opening having an arcuate configuration extending along a portion of the horizontal body portion of the second guide member (see annotated Fig. 8 above), wherein the guide opening lacks any body structure related to the second guide member in the front side of the body (see Fig. 8 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of guide passageways of Palmer, with the arcuate guide opening of Groscurth, in order to provide sufficient space on the fontal area of the system for a dental instrument to be inserted between the second guide member and the first guide member.  
Regarding claims 7, 8, 14 and 17, Palmer does not disclose that the horizontal body portion of the strut assembly defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the pair of slots are configured to receive the tabs (claim 7); Palmer does not disclose that the slots are defined by the first upright body portion and second upright body portion (claim 8);  Palmer does not disclose that the horizontal body portion of the second guide member defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the slots are configured to receive the tabs (claim 14); Palmer does not disclose that the horizontal body portion of the second guide member defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the pair of slots are configured to receive the pair of tabs; wherein the pair of slots are defined by the first and second upright body portions (claim 17).  
Groscurth teaches the first upright body portion includes the first outward extending portion (204), and the second upright body portion includes the second outward extending portion (204) of the first guide member (200) as described in claim 1. Each of the outward extending portion are tabs. The second guide member (400) further includes on the lower surface of the body a slot on each opposite ends of the body corresponding 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the second guide member of Palmer/Groscurth, with the pair of slots on the second guide member of Groscurth, in order to interlocking both guide members together. 
However, the Palmer/Groscurth does not disclose that the first guide member includes the pair of slots, and the second guide member includes the tabs.
If the each tap of the first guide member and each slot of the second guide member are placed reversed, in this way having each tap in the second guide member and each slot in the first guide member, the court said that that kind of change can be held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
Furthermore, also the court has held that if when shifting the position of two structures of a device that are found in a prior art does not change the operation of that device, such elements are not patentable by been anticipated in said prior art. 
Regarding claim 18
However, Palmer does not disclose that the horizontal body portion of the second guide member includes a recessed surface extending from the flat upper surface to the guide opening, wherein the recessed surface has a concave contour.  
Groscurth teaches that the second guide member includes a generally flat upper surface, and a recessed surface that extends from the two side ends of the flat upper surface to the guide opening. Said recessed surface provides and extension of the guide opening towards the adjacent bone areas, in this way providing an improved surgical site visibility and facilitate irrigation of the site (see annotated Fig. 8 above and [0058] – “surgical drill guide section 400 that was trimmed after surgical drill guide sites are prepared so that the device 400 may provide improved surgical site visibility and good facility for irrigation”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flat upper surface of Palmer/Groscurth, with the two recessed surfaces of Groscurth, in order to improve visibility and facilitate irrigation of the surgical site. 
 Regarding claim 19, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Palmer does not disclose a plurality of guide notches positioned along the guide opening.  
Groscurth teaches plurality of guide notches (309B) positioned along the guide opening (see annotated Fig. 8 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide opening of Palmer/Groscurth, with the 
 Regarding claim 20, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 15.
However, Palmer does not disclose a plurality of marker features positioned along the guide opening.
Groscurth teaches a marker feature (601) on the guide opening of the second guide member (400) (see annotated Fig. 8 above and [0056] – “the combination handle unit is designed to leave a small space at least in a certain area between the devices' handles so that a hand instrument or other types of tools can be inserted into the space to pry the frames apart. Also, similar spaces 601 for the instrument may be created between the frames in other areas to make the separation of the frame easier”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide opening of Palmer/Groscurth, with the marker feature of Groscurth, in order to create a small space between the guides for inserting a hand instrument for making the separation of the second guide from the top of the first guide. 
However, even when Palmer/Groscurth does not disclose having a plurality of marker features, the court held that the mere duplication of the part found in the prior art has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the new claim includes the allowable subject matter of claim 6 previously indicated in the last Office action of 4 June 2021, in combination with all the limitations described in claims 1 and 5. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus including a first guide member and a strut assembly, including strut members including shelf portions, wherein the shelf portions are configured to engage the first horizontal surface and the front surface of the first guide member in combination with the elements set forth in the claim. 
Regarding claim 22, the new claim includes the allowable subject matter of claim 12 previously indicated in the last Office action of 4 June 2021, in combination with all the limitations described in claims 1 and 10. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus including a first guide member and a strut assembly, including flange members, where each flange member has a rear surface configured to engage the front surface of the horizontal body portion of the first guide member in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejection, applicant has amended the claim by adding that each of the first and the second inwardly extending portion terminate at an inwardly facing surface. Applicant argues that the added limitation is not found in any of the prior arts of Palmer and Groscurth.
The Office disagrees, the first guide member of Groscurth includes an inwardly body portion (see Fig. 8 above) in each of the two upright body portions, where in the external surface of each of the inwardly body portion includes a surface that is inwardly facing the surface of the opposed inwardly body portion, as illustrated in the annotated Fig. 8 above. Between each of the surfaces includes a gap in between. It is understood that the added limitations as described in the claim are not unique to the applicant’s apparatus, but it is also found in the prior art of Groscurth as illustrated above. 
Furthermore, it is observed that the area in question of the apparatus in Fig. 1 is  the pair of upright body portion (130), each including a horizontal slot having an opening facing in the direction of the horizontal body portion, each of the upright body portions extend in a horizontal curved shape from a vertically extending front surface (132) to a vertically extending inner surface, and each of the upright body portions extend in the 
The Office understands that the upright body portion of the claimed apparatus is not fully described in order to distinguish the present apparatus from the prior arts in record.
Regarding the Advisory action of 7 December 2021, it was indicated that the first inwardly facing surface and the second inwardly facing surface were not found in the drawings. Where applicant now is indicating that said limitations correspond to the element 136 shown in Fig. 1-3.
The Office sees that the claims use a different language that the one used in the present specification. It is understood that due to the language used in the claim does not fully describe the present apparatus as intended, a limitation can be interpreted to be located in other areas or not present in the apparatus. An example of such situation is the claimed first and second inwardly facing surface, where applicant indicates that said limitation corresponds to the element (136) in the present application. However, the specification describes such element as the “vertically extending inner surface”.  
If applicant chooses to use different language in the claims than the one used in the specification, it is suggested to fully and clearly describe said limitation in the claims in order to avoid confusion.
The Office understands that if the structural element is not fully described, a person skill in the art can confuse the location of said structural element in the apparatus or not even identify it in the drawings. 
Therefore, due to applicant has illustrated the location of said limitation in the drawing, it is understood that it is described in the present application. However, the language used in the claim can be interpreted to be in other areas of the prior arts as described above in the rejection.
Therefore, due to the reasons given above, the apparatus as claimed is found in the prior arts of Palmer and Groscurth, making the claims not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772